1     Michael S. Steck SBN 34569
      CLARIOR LAW
2     1173 South 250 West #206
3
      St. George, UT 84770
      435-215-7451
4     michael@clariorlaw.com
      Attorney for Steven Down
5
                                 UNITED STATES BANKRUPTCY COURT
6                                      DISTRICT OF ARIZONA
7     In re:                                            Proceedings Under Chapter 11
8     EVEN STEVEN SANDWICHES, LLC                       Case No.: 2:19-bk-03236-DPC
                                                        (Jointly Administered)
9     et. al.
                                       Debtors.         OBJECTION TO EMERGENCY
10
                                                        MOTION FOR AUTHORITY TO
11    This filing applies to:                           CONVERT LEGAL FORM OF EVEN
                                                        STEVENS SANDWICHES, LLC TO C
12                                                      CORPORATION
      [ ] All Debtors
13                                                      Hearing Date: December 30, 2019
                                                        Hearing Time: 10:00 a.m.
14    [x] Specified Debtors                             Courtroom: 603

15
      Even Stevens Sandwiches, LLC
16

17              STEVEN DOWN, individually and as a party of interest (“Down”) in this bankruptcy
18    proceeding, through counsel of record, hereby objects to Even Stevens Sandwiches, LLC, a Utah
19    Limited Liability Company’s (the “Debtor”) Emergency Motion for Authority to Convert Legal
20    Form of Even Stevens Sandwiches, LLC to C Corporation (the “Emergency Motion”). Down
21    submits the following Memorandum of Points and Authorities in support.
22

23
                //

24
                //
25

26              //

27
                //
28




     Case 2:19-bk-03236-DPC          Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48              Desc
                                      Main Document    Page 1 of 6
1
                                 MEMORANDUM OF POINTS AND AUTHORITIES
2

3             I.        DEBTOR MOTIONS THE COURT TO CONVERT TO A C-CORP
4     Debtor’s Emergency Motion asks this Court to allow conversion to a so-called “C-Corp” based
5     upon the alleged emergency of preserving net operating losses (‘NOLs”). The Emergency Motion
6     should be denied for two reasons; namely, (1) the Emergency Motion is bereft of sufficient factual
7     basis to establish the exigent circumstances that are alleged to exist and (2) Debtors process of
8     conversion is directly contrary to Utah law and violative of corporate governance for Utah limited
9     liability companies.
10
              II.       RELEVANT FACTUAL BACKGROUND
11
              1.        On December 20, 2019, Debtor filed the Emergency Motion (dckt. 268).
12
              2.        Debtor never sought a vote from the membership of Debtor seeking approval of the
13
                        Plan of Conversion as required under Utah Code Anno. § 48-3a-1043. Accordingly,
14
                        Down files this objection to the Emergency Motion.
15
              III.      LEGAL ARGUMENT
16
              Debtor would have this Court believe that exigent circumstances exist whereby immediate
17
      action necessitates the violation of Utah law. The Emergency Motion is riddled with allusions to
18
      backroom negotiations that have no factual basis to support the allegations or other relief requested
19
      by the Debtors in the Emergency Motion. The Court appropriately enquires into the exigent
20
      circumstances whereby the Debtor must file for emergency relief for a matter that, with proper
21

22
      planning and adequate dissemination of information, could avoid the circumstances that Debtor has

23
      put upon themselves through questionable management actions. The broad authority cited in

24    Debtors Emergency Motion under 11 U.S.C. § 105(a) also supports this Court’s discretion to

25    demand Debtors compliance with Utah law. Debtor’s Emergency Motion has ignored the following

26    points of Utah law:

27            1. Utah law has no provision for the legal entity structure of a “C-Corp” – an unknown
28                   entity under relevant law. It appears that Debtor may be mistaking a legal entity for a tax




     Case 2:19-bk-03236-DPC              Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48                   Desc
                                          Main Document    Page 2 of 6
1
                   filing status; regardless, Utah corporations are governed under the Utah Revised
2
                   Business Corporation Act at Utah Code Anno. §§ 16-10a-101 et. seq.
3
             2.     Debtor’s Emergency Motion does not state the means under Utah law whereby
4
                   Debtor can effectuate conversion but rather mentions portions of the operating
5
                   agreement that purport to support the Emergency Motion. This is not the case. Utah
6
                   operating agreements are limited under Utah law in that they may not “vary the right of a
7
                   member to approve a merger, interest exchange, conversion, or domestication….” Utah
8
                   Code Anno. § 48-3a-112(3)(m).
9

10
             3. Utah law requires the consent of all members to approve a plan of conversion under two

11                 direct and clear statutes. Utah Code Anno. § 48-3a-1043(1) requires the consent of all

12                 voting members. In fact, if the plan of conversion does not contain the consent of all

13                 members it is of no force. As if anticipating the very situation of Debtors Emergency

14                 Motion, Utah Code Anno. § 48-3a-407(3)(c) unequivocally states:

15
                        The affirmative vote or consent of all members is required to:
16                    (i)     approve a transaction under Part 10, Merger, Interest Exchange, Conversion,
17                            and Domestication;
                      (ii)    undertake any act outside the ordinary course of the limited liability
18                            company's activities and affairs; or
                      (iii)   amend the operating agreement.
19
             IV.      CONCLUSION
20

21           Debtor’s Emergency Motion should be denied because it asks this Court to rewrite Utah

22    law. The Emergency Motion provides insufficient factual support to establish the exigent
23
      circumstances and highly irregular circumstances of conversion to an unrecognized entity under
24
      Utah law. At a minimum, this Court should order Debtor to provide all of the facts surrounding the
25
      exigent circumstances and put the matter to membership vote in accordance with Utah law. If such
26

27
      strong and dire circumstances exist that the only way to maximize value is through conversion, the

28




     Case 2:19-bk-03236-DPC           Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48                 Desc
                                       Main Document    Page 3 of 6
1     Debtor need not fear providing adequate information and calling a vote for proper authority under
2     Utah law and the operating agreement.
3
             Respectfully submitted this 26th day of December, 2019
4
                                                           STECK LAW PLLC dba CLARIOR LAW
5

6

7                                                  By:     /s/ Michael Steck
                                                           Michael Steck
8                                                          Attorney for Steven Down
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 2:19-bk-03236-DPC         Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48                Desc
                                     Main Document    Page 4 of 6
1                                       CERTIFICATE OF SERVICE
2     I certify that on December 26, 2019, I electronically filed the foregoing OBJECTION TO
3
      EMERGENCY MOTION FOR AUTHORITY TO CONVERT LEGAL FORM OF EVEN
      STEVENS SANDWICHES, LLC TO C CORPORATION with the Clerk of the Court for the
4     United States Bankruptcy Court by using the CM/ECF system.

5     I further certify that parties of record in this case who either are registered CM/ECF users, or who
      have registered for electronic notice, or who have consented in writing to electronic service, will be
6
      served through the CM/ECF system.
7
      I have caused a copy of the foregoing document to be emailed to:
8
      M. Preston Gardner                                     breeves@swlaw.com
9
      Pernell W. McGuire
10    Aubrey Laine Thomas
      Davis Miles McGuire Gardner PLLC                       Skyline JSY LLC
11    40 E. Rio Salado Pkwy, #425                            c/o Thomas H. Allen
      Tempe, AZ 85281                                        Allen Barnes & Jones
12    pgardner@davismiles.com                                1850 N. Central Ave #1150
13
      pmcguire@davismiles.com                                Phoenix, AZ 85004 602-256-6000
      athomas@davismiles.com                                 tallen@allenbarneslaw.com
14

15    U.S. TRUSTEE                                           University Village Limited Partnership
      OFFICE OF THE U.S. TRUSTEE 230                         c/o Susan M. Freeman
16
      NORTH FIRST AVENUE SUITE 204                           c/o Nicholas Bauman
17    PHOENIX, AZ 85003                                      Lewis Roca Rothgerber Christie LLP
      Jennifer.A.Giaimo@usdoj.gov                            201 E. Washington St., #1200
18                                                           Phoenix, AZ 85004
                                                             sfreeman@lrrc.com;
19    John R. Clemency                                       nbauman@lrrc.com
20    POLSINELLI
      One East Washington, Suite 1200                        USBC REAL ESTATE, LLC
21    Phoenix, AZ 85004                                      c/o Patrick Clisham
      jclemency@polsinelli.com                               Engelman Berger, P.C.
22    lkotzin@kotzinvaluation.com                            3636 N. Central Ave., Ste. 700
                                                             Phoenix, AZ 85012
23
                                                             pac@eblawyers.com
24    Official Committee of Unsecured
      Creditors
25    Snell & Wilmer L.L.P.                                  BS Property, LLC
      Emily G. Wagner                                        c/o Scott B. Cohen
26
      Ben Reeves                                             Engelman Berger, P.C.
27    One Arizona Center 400 E. Van Buren St.,               3636 N. Central Ave., Ste. 700
      Ste 1900 Phoenix, AZ 85004-2202                        Phoenix, AZ 85012
28    ewagner@swlaw.com;




     Case 2:19-bk-03236-DPC           Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48                   Desc
                                       Main Document    Page 5 of 6
1     sbc@eblawyers.com
2

3
      Ally Financial
      c/o Kasey C. Nye Waterfall, Economidis,
4     Caldwell, Hanshaw 5210 E. Williams Circle,
      Suite 800 Tucson, AZ 85711
5     knye@waterfallattorneys.com
6

7     E. N. Richmond Trust
      c/o George U. Winney Gammage &
8     Burnham, PLC 2 N. Central Ave., Suite 1500
      Phoenix, AZ 85004 gwinney@gblaw.com
9

10
      Washington State Taxing Agencies
11    c/o Dina L. Yunker
      Office of the Attorney General 800 5th Ave.,
12    Ste 2000 Seattle, WA 98104
13
      dina.yunker@atg.wa.gov;
      dinay@atg.wa.gov
14

15    Arizona Department of Revenue
      c/o Christopher J. Dylla Office of the
16
      Arizona Attorney General 2005 N Central
17    Ave Phoenix, AZ 85004-1592
      christopher.dylla@azag.gov
18
      by:    Michael Steck
19           Michael Steck
20

21

22

23

24

25

26

27

28




     Case 2:19-bk-03236-DPC         Doc 286 Filed 12/26/19 Entered 12/26/19 12:16:48   Desc
                                     Main Document    Page 6 of 6
